DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210427.

Child Application
This application is a continuation application (“CON”) of U.S. App# 15/607316, now U.S. Pat# 10281927 which is a CON of U.S. App# 14/292583, now U.S. Pat# 9665102 which is a division application (“DIV”) of both U.S. App# 13/542622, now U.S. Pat# 8744666 and U.S. App# 13/542627, now U.S. Pat# 9582006. See MPEP § 201.06 and 201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Election
Applicant’s election without traverse of Invention I (corresponding to Claims 1-6) in the reply filed on 4/19/2021 is acknowledged.
Therefore, Claim(s) 7-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-6 is/are examined in this office action.
Claim Rejections - 35 USC § 112(B) or (pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(B):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(B) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the vehicle” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 2-6 recite(s) the limitation “The vehicle”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20060229804 A1 (“Schmidt”) and further in view of US 20110270520 A1 (“Kronenberg”).

Regarding Claim 1, Schmidt discloses a convoy-capable vehicle (e.g., “Lead Vehicle” and/or “Following Vehicle”) equipped with a computerized vehicular convoying control system (e.g., “lead vehicle electronics 10” and/or “following vehicle electronics 26”), the convoy-capable vehicle comprising (see at least Fig. 1A-B, 2, 6-13 with associated text): 
a computerized convoying controller (e.g., “following vehicle controller 41”)
coupled to an electronic control unit (ECU) (e.g., “data processor 16” and “data processor 116”) (see at least Fig. 1A-B, 2, 6-13 with associated text) and 
configured to monitor and control acceleration and deceleration of the convoy-capable vehicle (see at least ¶ 21); 
a transceiver configured to facilitate communications between the convoy-capable vehicle and at least one other convoy-capable vehicle (see at least Fig. 1A-B, 2, 6-13 with associated text); 
wherein the vehicle additionally has a design optimized for the purpose of convoying (see at least Fig. 1A-B, 2, 6-13 with associated text).
Schmidt does not directly disclose aerodynamics for convoying.
However, Kronenberg teaches aerodynamics for convoying (see at least ¶ 4 and Fig. 1 with associated text. Kronenberg’s Fig. 1 shows two trucks drafting thus reducing their aerodynamic drag and further discloses “particularly shaped deflectors, spoilers, side ridges and/or side grooves” already developed in the art.).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify 

Regarding Claim 2, Schmidt discloses wherein the vehicle is a wheeled vehicle (see at least Fig. 1A-B, 2, 6-13 with associated text).
Schmidt does not directly disclose the vehicle is a tractor trailer truck, and an aerodynamic design is the design of at least one of: the tractor or the trailer.
However, Kronenberg teaches:
the vehicle is a tractor trailer truck (see at least Fig. 1), and 
an aerodynamic design is the design of at least one of (Only one option is required to satisfy an “at least one of” limitation.): the tractor (“the shape of the vehicle or exterior component thereof may be streamlined or rounded”; see at least ¶ 4) or (Only one option is required to satisfy an “or” limitation.) the trailer (“For example, the vehicles may be provided with particularly shaped deflectors, spoilers, side ridges and/or side grooves…generally directed to improve aerodynamic drag of a single operating vehicle or a tractor trailer assembly”; see at least ¶ 4).
(See motivation and rationale to combine from Claim 1.) 

Regarding Claim 3, Schmidt discloses wherein the design comprises at least one feature optimized for the purpose of convoying (see at least Fig. 1A-B, 2, 6-13 with associated text. Schmidt’s features are specifically designed for establishing convoys.).
Schmidt does not directly disclose an aerodynamic feature.
 

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Kronenberg and further in view of US 4458937 (“Beckmann”).

Regarding Claim 4, Schmidt discloses wherein the convoying controller is further configured to control a convoy (see at least (see at least Fig. 1A-B, 2, 6-13 with associated text).
Schmidt does not directly disclose wherein at least one aerodynamic feature is adjustable.
However, Kronenberg teaches wherein at least one an aerodynamic feature (see at least ¶ 4 and 9). (See motivation and rationale to combine from Claim 1.)
Schmidt-Kronenberg Combination does not discloses an adjustable, aerodynamic feature.
However, Beckmann teaches an adjustable, aerodynamic feature (see at least Fig. 1 and 3 with associated text).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Schmidt-Kronenberg Combination by incorporating an articulating deflector as taught by Beckmann in order to reduce drag (see Abstract).

Claim(s) 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Kronenberg and further in view of Official Notice

Regarding Claim 5, Schmidt discloses wherein the control of acceleration and deceleration (see at least Fig. 1A-B, 2, 6-13 with associated text).

The Examiner takes Official Notice that it is well known in the art that torque is the output of a vehicle.  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Schmidt-Kronenberg Combination by measuring torque as taught by Official Notice in order to determine performance.

Regarding Claim 6, Schmidt discloses wherein the control of acceleration and deceleration also comprises controlling braking (see at least ¶ 21).


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)